

116 HR 8331 IH: Accountability for CARES Act of 2020
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8331IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Posey (for himself, Mr. Weber of Texas, Mr. Gaetz, Mr. Spano, and Mr. Cloud) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide a funding limitation on funds appropriated under the CARES Act.1.Short titleThis Act may be cited as the Accountability for CARES Act of 2020. 2.Funding limitation(a)In generalNone of the funds appropriated under the CARES Act (Public Law 116–136) may be provided to an entity that is under the foreign ownership, control, or influence of—(1)the Government of the People’s Republic of China;(2)the Chinese Communist Party; or(3)an entity domiciled in the People’s Republic of China.(b)ClawbackThe Secretary of the Treasury, in consultation with the Secretary of State, shall recover all of the amounts appropriated under the CARES Act that were provided to entities described in subsection (a).